Citation Nr: 0400746	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-03 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel



INTRODUCTION

The veteran had active service in the Air Force from January 
1950 to January 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) that determined, 
in pertinent part, that the veteran had not submitted a well-
grounded claim for service connection for bilateral hearing 
disability and denied the claim.  In May 2001, the RO 
adjudicated the issue of service connection for bilateral 
hearing disability and denied the claim on the merits.  The 
American Legion has represented the veteran throughout this 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

The Board observes that the RO has submitted multiple (4) 
requests to the National Personnel Records Center (NPRC) to 
obtain the veteran's service medical records (SMR).  A 
November 1999 memorandum reflects that the NPRC has failed to 
respond to the numerous requests for his records.  The Board 
finds that the RO should perform another search to obtain the 
records.  

A June 2000 written statement from D. L. Dobbins, M.D., 
conveyed that the veteran was receiving ongoing treatment.  
Clinical documentation of the cited treatment is not of 
record.  In reviewing a similar factual scenario, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA should obtain all relevant VA and private 
treatment records that could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).

The veteran has not been afforded a VA compensation 
examination.  The July 2000 lay affidavits reflect that the 
veteran worked as a flight line sheet metal mechanic during 
active service, and his DD-214 shows that he was a senior 
airframe repairman.  A February 1991 clinical record shows 
that the veteran was employed as a sheet metal worker after 
service.  The Board finds that a VA compensation examination 
would be helpful in determining the relationship, if any, 
between the veteran's bilateral hearing loss disability and 
his in-service and post-service noise exposure.  The Court 
has held that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) and Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003) are fully met.  

2. The RO should then contact the NPRC 
and request that the veteran's SMR be 
forwarded for incorporation into the 
record.  If the RO is unable to obtain 
such records, the RO should provide a 
written statement documenting that fact 
for incorporation into the record.  The 
NPRC should also forward the veteran's 
service personnel file (201 or 
equivalent) for incorporation into the 
record.  

3.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
hearing loss disability including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact D. L. Dobbins, 
M.D., and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment 
provided to the veteran.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

4. The RO should then schedule the 
veteran for a VA compensation examination 
to determine the current nature and 
etiology of his hearing loss disability.  
The examiner should advance an opinion 
addressing the following questions:  Is 
it more likely than not (i.e., 
probability greater than 50 percent); at 
least likely as not (i.e., probability of 
50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified hearing loss 
disability had its onset during active 
service; is etiologically-related to his 
in-service noise exposure; or is in any 
other way causally related to his active 
service?  Send the claims folder, 
including a copy of this REMAND, to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.

5.	The RO should then readjudicate the 
veteran's
entitlement to service connection for 
bilateral hearing loss disability.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

